 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN DAVID FREITAG,                                 No. 1:18-cv-01180-DAD-EPG (PC)
12                        Plaintiff,
13            v.                                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS AND DISMISSING
14    MARGARET MIMS, et al.,                              ACTION FOR FAILURE TO PROSECUTE
15                        Defendants.                     (Doc. No. 9)
16

17

18           Plaintiff Ryan David Freitag is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On January 24, 2019, the assigned magistrate judge screened plaintiff’s complaint

22   pursuant to 28 U.S.C. § 1915A. (Doc. No. 8.) Plaintiff was granted leave to file a first amended

23   complaint or to notify the court that he wished to stand on the complaint within thirty (30) days of

24   from the date of service. (Id. at 11.) Plaintiff was warned that his failure to file an amended

25   complaint or inform the court of his desire to stand on the complaint in compliance with the

26   screening order would result in dismissal of this action for failure to state a claim, failure to

27   prosecute, and failure to comply with a court order. (Id.) More than thirty days have passed, but

28   /////
                                                         1
 1   to date, plaintiff has not filed a first amended complaint, informed the court of his desire to stand

 2   on the complaint, or otherwise communicated with the court.

 3          Therefore, on August 30, 2019, the magistrate judge issued findings and

 4   recommendations, recommending dismissal of this action, without prejudice, due to plaintiff’s

 5   failure to failure to prosecute this action. (Doc. No. 9.) The findings and recommendations were

 6   served on plaintiff1 and contained notice that any objections thereto were to be filed within

 7   fourteen (14) days after service. (Id. at 3.) To date, no objections to the findings and

 8   recommendations have been filed, and the time in which to do so has now passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court adopts the

11   findings and recommendations.

12          Accordingly,

13          1.      The findings and recommendations issued on August 30, 2019 (Doc No. 9) are

14                  adopted;

15          2.      This action is dismissed due to plaintiff’s failure to prosecute; and

16          3.      The Clerk of the Court is directed to close this case.

17   IT IS SO ORDERED.
18
         Dated:    November 15, 2019
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24
     1
       The court notes that both the January 24, 2019 screening order and the August 30, 2019
25   findings and recommendations were served on plaintiff at his address of record but returned to the
26   court as undeliverable. It thus appears that plaintiff has failed to comply with Local Rules 182(b)
     and 183(b), requiring that a party appearing in propria persona inform the court of any address
27   change and that dismissal is therefore appropriate due to plaintiff’s failure in this regard as well.
     Local Rule 183(b).
28
                                                        2
